Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 08/30/2022.     

	
Response to Amendment
3.	The amendment filed on 08/30/2022,  Independent claim 1, 13, 17 have been amended;  Claims 1-20 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 08/30/2022, pages 8-11 have been fully considered.
	Claim rejections 35 U.S.C. 112
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§112 have been fully considered. 
Applicant argue that “Concerning the recitation in claim 17 of means for “collecting first image data...”, The Examiner is directed at least to Figure 1, showing data 115 being collected and stored in the data store 106, and paragraphs 0044 and 0047 of the Specification.

Concerning the recitation in claim 17 of “means for generating a second virtual map,” the Examiner is directed at least to the Specification beginning at paragraph 0050.

Concerning the recitation in claim 19 of “means for collecting the first image data and the second image data during emission of the light pulses,” the Examiner is directed at least to the Specification in paragraphs 0044 and 0051”
However, examiner reviews the spec. and drawing and still could not locate the claim 17 of means for “collecting first image data...”; since paragraph 0044 describe fig. 2 and paragraph 0047 discuss fig. 4 and fig. 5; not fig. 1; Fig. 1 is about a sensor 110 and not time-of-flight sensor and data 115 being collected and stored in the data store 106 is from sensor 110, not from a time-of-flight sensor.
examiner reviews the spec. and drawing and still could not locate claim 17 of “means for generating a second virtual map,”; since paragraph 0050 does not discuss second virtual map at all;
examiner reviews the spec. and drawing and still could not locate claim 19 of “means for collecting the first image data and the second image data during emission of the light pulses,”; since paragraphs 0044 and 0051 does not discuss collecting the first image data and the second image data during emission of the light pulses.
If applicant can point out exactly what is the claim 17 of means for “collecting first image data...”; claim 17 of “means for generating a second virtual map,” claim 19 of “means for collecting the first image data and the second image data during emission of the light pulses,” defined in the specification, examiner can reconsider the 112 rejection.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.103 have been fully considered. Examiner agreed the amendment 08/30/2022 overcome the 103 rejection in the non-final rejection 06/08/2022 and 103 rejection is therefore withdrawn.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 17-20   are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
“ means for collecting first image data…” in claim 17;
“means for collecting second image data …” in claim 17;
“means for generating a virtual map” in claim 17;
“means for determining a difference” in claim 17;
“means for determining an occlusion” in claim 17; 
“means for actuating a component” in claim 17;
“means for generating a second virtual map” in claim 18; 
“means for emitting a plurality of light” in claim 19;
“means for collecting the first image data and the second image data during emission” in claim 19;
“means for masking a plurality of pixels” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“means for collecting second image data …” is fig. 6, step 610;
“means for generating a virtual map” is fig. 6, step 625 and paragraph 0066;
“means for determining a difference” is fig. 6, step 635;
“means for determining an occlusion” is fig. 6, step 650;
“means for masking a plurality of pixels” is fig. 6, step 645;
“means for actuating a component” is fig. 6, step 660.
“means for emitting a plurality of light” is fig. 2, component 210 and paragraph 0044.

The spec. does not define clearly of:
 “ means for collecting first image data…”;
 “means for generating a second virtual map”; 
 “means for collecting the first image data and the second image data during emission”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
				


		Claim Rejections - 35 USC § 112 (b)

7.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	For claim 17-20, it recites limitations of   “means for collecting first image data…” in claim 17;
 “means for generating a second virtual map” in claim 18; 
“means for collecting the first image data and the second image data during emission” in claim 19.
As explained in Claim Interpretation, the spec. does not define explicitly of  “ means for collecting first image data…” in claim 17;
 “means for generating a second virtual map” in claim 18; 
“means for collecting the first image data and the second image data during emission” in claim 19.
Thus the scope of the claim is unclear.

Allowable Subject Matter
9.	Claim 1 and its dependent claim 2-12 are allowed.
Claim 13 and its dependent claim 14-16  are allowed.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 1 and its dependent claim 2-12, the prior art does not disclose or suggest the limitations of “ggenerate a virtual map, wherein the virtual map includes (a)at least one of a light reflectivity or a depth from the time-of-flight sensor from the collected first sensor data, and (b) the collected second sensor data; determine a-differences between the first sensor data and the virtual map by determining a difference between (a) the light reflectivity or the depth of each pixel of the first sensor data and (b) the light reflectivity or the depth of each corresponding pixel of the virtual map; determine an occlusion of the time-of-flight sensor as a number of pixels having respective differences of the light reflectivity or the depth exceeding an occlusion threshold; and actuate a component to clean the time-of-flight sensor when the occlusion exceeds an occlusion threshold”.
For claim 13 and its dependent claim 14-16, the prior art does not disclose or suggest the limitations of “generate a virtual map, wherein the virtual map includes (a) at least one of a light reflectivity or a depth from the time-of-flight sensor from the collected first sensor data, and (b) the collected second sensor data; determine a-differences between the first sensor data and the virtual map by determining a difference between (a) the light reflectivity or the depth of each pixel of the first sensor data and (b)from the light reflectivity or the depth of each corresponding pixel of the virtual map; determine an occlusion of the time-of-flight sensor as a number of pixels having respective differences of the light reflectivity or the depth exceeding an occlusion threshold; and actuate a component to clean the time-of-flight sensor when the occlusion exceeds an occlusion threshold.

10.					Conclusion
.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423